Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antar S. Seabrooks appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).* We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Seabrooks, No. 3:07-cr-00014-REP-l (E.D.Va. May 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Seabrooks § 3582 relief, the reduction granted by the court did not reduce his sentence to the full extent requested.